EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of s129
uch an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
For claim 5 on line 2, limitation “a vehicle perception system” is changed to --the vehicle perception system--.
For claim 13 on line 12, limitation “an acceptable similarity measure range” is changed to --the acceptable similarity measure range--. 
For claim 17 on line 3, the limitation “a vehicle perception system” is changed to --the vehicle perception system--.
For claim 20 on line 10, limitation “an acceptable similarity measure threshold” is changed to --the acceptable similarity measure threshold--. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As a closest reference, LINDEN et al. (US 20180236972 A1),
Re claim 1, LINDEN et al. (US 20180236972 A1) discloses a method (fig.2-3) for authenticating a vehicle access signal using two independent signal verifications (i.e. at least two different signals could be used by detecting individual), the method comprising:
receiving, from a passive key device carried by a user (fig.1), the vehicle access signal (step 510); and
authenticating (step 540b) the vehicle access signal responsive to determining that the gait matches the G stored for analysis.
For claim 1, LINDEN et al. (US 20180236972 A1) fails to show (particularly emphasized limitations):
receiving, from a passive key device carried by a user, a first gait of the user approaching a vehicle;
determining, via a vehicle perception system onboard the vehicle, a second gait of the user;
determining that a difference between the first gait and the second gait is within an acceptable threshold indicative of a similarity match between the first gait and second gait; and
authenticating the vehicle access signal responsive to determining that the first gait matches the second gait.

Similarly for claim 13,
Re claim 13, LINDEN et al. (US 20180236972 A1) discloses a system (fig.1), comprising: 
a processor (i.e. ECU 290); and 
a memory for storing executable instructions, the processor programmed to execute the instructions:
authenticate (step 540b) the vehicle access signal responsive to determining that the gait matches the G stored for analysis.
For claim 13, LINDEN et al. (US 20180236972 A1) fails to show (particularly emphasized limitations):
receive, from a passive key device carried by a user, a first gait of the user approaching a vehicle; 
determine, via a vehicle perception system onboard the vehicle, a second gait of the user; 
determine that the first gait is within an acceptable similarity measure range to the second gait; and 
authenticate a vehicle access signal responsive to determining that the first gait is within an acceptable similarity measure range to the second gait.  

Similarly for claim 20,
Re claim 20, LINDEN et al. (US 20180236972 A1) discloses a non-transitory computer-readable storage medium in a vehicle controller (fig.1), the computer-readable storage medium having instructions stored thereupon (i.e. any system of fig.1 must include storage medium to process data) which, when executed by a processor, cause the processor to perform steps that authorize a vehicle access signal using two independent signal verifications (fig.2-3):
receive (step 510), from a passive key device carried by a user, a gait of the user (required for step 540b to obtain a gait); and
authenticate the vehicle access signal responsive to determining based on gait analysis (step 540b).  
For claim 20, LINDEN et al. (US 20180236972 A1) fails to show:
receive, from a device associated with a user, a first gait of the user approaching a vehicle; 
determine, via a vehicle perception system onboard the vehicle, a second gait of the user; 
determine that the first gait is similar, within an acceptable similarity measure threshold, to the second gait; and 
authenticate the vehicle access signal responsive to determining that first gait is similar, within an acceptable similarity measure threshold, to the second gait.  

	These features, in combination with the other features of the claims, are not anticipated by, nor made obvious over, the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        8/30/2022